Case: 18-60641      Document: 00515247203         Page: 1    Date Filed: 12/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-60641                          FILED
                                  Summary Calendar                December 23, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
MADJIED ALI SAMSOEDIEN,

                                                 Petitioner-Appellant

v.

STEPHEN JULIAN, Warden, Correction Institution Adams County,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:15-CV-124


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Madjied Ali Samsoedien, federal prisoner # 28805-069, appeals the
dismissal of his 28 U.S.C. § 2241 petition. In 2006, he was convicted of a single
count of conspiracy to commit money laundering and sentenced to 210 months
of imprisonment. In 2009, he filed an unsuccessful motion under 28 U.S.C.
§ 2255 within the Eleventh Circuit. Samsoedien now argues that, in light of
Regalado Cuellar v. United States, 553 U.S. 550 (2008), he was convicted of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60641    Document: 00515247203     Page: 2   Date Filed: 12/23/2019


                                 No. 18-60641

nonexistent offense. He also asserts that he is actually innocent, that the
evidence was insufficient to establish a money laundering conspiracy, that the
jury instructions misstated the law, that the indictment was defective, and
that the Government knowingly used perjured testimony at trial, among other
claims. Based on the foregoing, Samsoedien seeks to contest his conviction
under § 2241.
      As the district court determined, Samsoedien may proceed via § 2241
only if he shows that relief under § 2255 is inadequate. To do so, this circuit’s
precedent requires him to demonstrate that his claim (i) is based on a
retroactively applicable Supreme Court decision which established that he
may have been convicted of a nonexistent offense and (ii) was foreclosed by
circuit law at the time when the claim should have been raised in his trial,
direct appeal, or first § 2255 motion. Garland v. Roy, 615 F.3d 391, 394 (5th
Cir. 2010). Samsoedien, however, does not show that the claims were
“foreclosed” by precedent at the time of his first § 2255 motion. See id. at 398.
Additionally, there is no authority that would allow Samsoedien to proceed
under § 2241 based on a showing of innocence or a miscarriage of justice
without meeting the requirements of the savings clause.
      AFFIRMED.




                                       2